                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

     MATTHEW SOLON,
                                   Plaintiff,
                                                  CIVIL ACTION FILE NO.:
     v.
                                                  1:19-cv-02467-JPB
     JOSHUA A. HALE, MICHAEL
     O’BRIEN & MICHAEL HORTON,
     individually,

                                  Defendants.

            JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

          COME NOW the parties in the above-styled civil action and present their Joint

Preliminary Report and Discovery Plan as follows:

1.        Description of Case:

(a) Describe briefly the nature of this action.

          Plaintiff brings claims under 42 U.S.C. § 1983 and the First, Fourth, and

Fourteenth Amendments. He alleges he was unlawfully detained and arrested

without sufficient legal justification, which was motivated by his engaging in

protected speech. Defendants deny liability with regard to all claims asserted against

them herein.

(b) Summarize, in the space provided below, the facts of this case. The
summary should not be argumentative nor recite evidence.
      By Plaintiff:

      On June 26, 2017, Mr. Solon and three friends went to Mazzy’s Sports Bar

and Grill in Kennesaw. After leaving, they were approached by a drunk man who

proceeded to harass them. Solon’s group told the drunk man to leave, but instead of

leaving, he pulled out a firearm and threatened to kill Solon’s group. Acting to

prevent the loss of life, Solon disarmed the drunk man, using an appropriate amount

of force.

      Solon then called the police. When they arrived, Solon alleges he was

subjected to objectively unreasonable treatment by Defendants, including conduct

that caused his detention, arrest, and prosecution.

      Without interviewing any of the first hand witnesses on the scene about what

happened, Defendants engaged in unreasonable speculation about a hazy

surveillance video. Solon alleges that Defendants’ conduct was motivated by a desire

to retaliate against him for comments he made to the officers when he expressed

frustration at how they were treating him.

      Ultimately, Solon was arrested and prosecuted for criminal charges associated

with his actions of disarming the drunk man, while the drunk man was allowed to

walk free. Solon alleges that these charges were initiated without arguable probable

cause. All of Solon’s charges were later dismissed.



                                         -2-
      By Defendants:

      In the early morning hours of June 16, 2017, an individual, later identified

as plaintiff Matthew Solon, called Cobb County 911 to request police assistance

arising from an incident which occurred in the Mazzy’s parking lot. Solon advised

dispatch that someone, later identified as Dwight David Cooper, had pulled a gun

on him in the Mazzy’s parking lot; that he had hit and kicked Cooper in the face;

that Cooper was bleeding from the head; and that an ambulance was needed at

the scene.   Defendants Hale, O’Brien and Horton, certified law enforcement

officers employed by the City of Kennesaw, Georgia were dispatched to the scene

in reference to a fight in the parking lot; the officers arrived at the scene, called for

an ambulance to come to the scene to provide treatment to Cooper and

investigated what had occurred.        Based on video from a surveillance video

overlooking the parking lot, it was discovered that after Solon had confronted

Cooper and removed the bullets from his gun, he returned to where Cooper was

lying defenseless on the ground, and used Cooper’s gun to strike Cooper in the

head, causing him to sustain serious bodily injuries for which he required

extensive medical treatment. As noted by the District Attorney in an amended

dismissal of the charges against Solon:




                                          -3-
               Although the facts absolutely support the officer's decision
               to arrest this defendant, I am approved a dismissal of the
               case because the decision to arrest is not the same standard
               as proof beyond a reasonable doubt. I approved the
               dismissal when I was Chief Assistant DA because the
               defendant is a veteran who acted in the defense of others.
               Then a mere 7 seconds after walking away from the
               subdued perpetrator, the defendant walks back and strikes
               the perp in the head with the handgun while the
               perpetrator is on the ground. Although legally sufficient to
               become two separate and distinct events, that distinction is
               not sufficient to prove this case beyond a reasonable doubt
               .
      Solon admitted at the scene that he had, in fact, struck Cooper in the head with

Cooper’s gun, an admission which he now denies. The video confirms Solon’s

unprovoked aggravated battery of Cooper and confirms that he indeed used a firearm

to commit said offense. Reasonable suspicion and actual and arguable probable

cause existed to support Solon’s detention, arrest, incarceration and prosecution. All

three officers are entitled to qualified immunity with regard to all federal claims

asserted against them and official function, discretionary immunity with regard to

all state law claims asserted against them and show that at no time did any of them

act with actual malice or intent to injure Solon equivalent to any deliberate intention

to do wrong.

(c) The legal issues to be tried are as follows:

   1. Whether Defendants violated Solon’s rights or breached any duties owed to
      him under the U.S. Constitution or federal law;


                                         -4-
     2. Whether Defendants are entitled to qualified immunity and/or official
        function, discretionary immunity; and
     3. Whether Solon is entitled to compensatory and/or punitive damages, and if
        so, from which defendants and the extent of such damages.

(d) The cases listed below (include both style and action number) are:

        (1)   Pending Related Cases:

              None known at this time.
        (2)   Previously Adjudicated Related Cases:

              State of Georgia v. Matthew Scott Solon, Warrant No. 17-WD-5828
              (Magistrate Ct. Cobb Cty.)
2.      This case is complex because it possesses one (1) or more of the features
        listed below (please check):

_____ (1) Unusually large number of parties

_____ (2) Unusually large number of claims or defenses

 X      (3) Factual issues are exceptionally complex

_____ (4) Greater than normal volume of evidence

 X      (5) Extended discovery period is needed

_____ (6) Problems locating or preserving evidence

_____ (7) Pending parallel investigations or action by government

_____ (8) Multiple use of experts

_____ (9) Need for discovery outside United States boundaries

_____ (10) Existence of highly technical issues and proof


                                         -5-
_____ (11) Unusually complex discovery of electronically stored information

3.    Counsel:
The following individually-named attorneys are hereby designated as lead counsel
for the parties:
      For Plaintiff:

            William J. Atkins
            EDMOND, LINDSAY & HOFFLER, LLP
            344 Woodward Avenue, SE
            Atlanta, Georgia 30312
            (404) 525-1090
            batkins@edmondfirm.com

            Zack Greenamyre
            MITCHELL & SHAPIRO LLP
            3490 Piedmont Road, Suite 650
            Atlanta, Georgia 30305
            404-812-4747
            zack@mitchellshapiro.com

      For Defendants:

            Harvey S. Gray and Dianna J. Lee
            GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE
            1700 Atlanta Plaza
            950 East Paces Ferry Road
            Atlanta, GA 30326
            404-870-7376
            404-870-7374 (fax)
            hgray@grsmb.com

4.    Jurisdiction:

      Is there any question regarding this court's jurisdiction?


                                         -6-
      ____ Yes X No

      If "yes," please attach a statement, not to exceed one (1) page, explaining the

jurisdictional objection. When there are multiple claims, identify and discuss

separately the claim(s) on which the objection is based. Each objection should be

supported by authority.

5.    Parties to This Action:

(a) The following persons are necessary parties who have not been joined:

      None known at this time.

(b) The following persons are improperly joined as parties:

      None known at this time.

(c) The names of the following parties are either inaccurately stated or necessary
portions of their names are omitted:

      None known at this time.

(d) The parties shall have a continuing duty to inform the court of any contentions
regarding unnamed parties necessary to this action or any contentions regarding
misjoinder of parties or errors in the statement of a party's name.

6.    Amendments to the Pleadings:

Amended and supplemental pleadings must be filed in accordance with the time
limitations and other provisions of Fed. R. Civ. P. 15. Further instructions regarding
amendments are contained in LR 15.

      (a) List separately any amendments to the pleadings that the parties anticipate
          will be necessary:



                                         -7-
               None known at this time.
        (b) Amendments to the pleadings submitted LATER THAN THIRTY (30)
            DAYS after the Joint Preliminary Report and Discovery Plan is filed, or
            should have been filed, will not be accepted for filing, unless otherwise
            permitted by law.

7.      Filing Times For Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.

       All other motions must be filed WITHIN THIRTY (30) DAYS after the
beginning of discovery, unless the filing party has obtained prior permission of the
court to file later. Local Rule 7.1A(2).

     (a) Motions to Compel: before the close of discovery or within the extension
         period allowed in some instances. Local Rule 37.1.

     (b) Summary Judgment Motions: within thirty (30) days after the close of
         discovery, unless otherwise permitted by court order. Local Rule 56.1.

     (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
         respectively, regarding filing limitations for motions pending on removal,
         emergency motions, and motions for reconsideration.
     (d) Motions Objecting to Expert Testimony: Daubert motions with regard to
         expert testimony no later than the date the proposed pretrial order is submitted.
         Refer to Local Rule 7.2F.
8.      Initial Disclosures:

       The parties are required to serve initial disclosures in accordance with Fed. R.
Civ. P. 26. If any party objects that initial disclosures are not appropriate, state the
party and basis for the party's objection.

        The parties do not object to Initial Disclosures.




                                            -8-
9.    Request for Scheduling Conference:

       Does any party request a scheduling conference with the Court? If so, please
state the issues to be addressed and the position of each party.

      The parties do not request a scheduling conference at this time.

10.   Discovery Period:

        The discovery period commences thirty (30) days after the appearance of the
first defendant by answer to the complaint. As stated in LR 26.2A, responses to
initiated discovery must be completed before expiration of the assigned discovery
period.

       Cases in this court are assigned to one of the following three (3) discovery
tracks: (a) zero (0)-months discovery period, (b) four (4)-months discovery period,
and (c) eight (8)-months discovery period. A chart showing the assignment of cases
to a discovery track by filing category is contained in Appendix F. The track to which
a particular case is assigned is also stamped on the complaint and service copies of
the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed:

      The parties will need to conduct discovery with respect to all issues and
      defenses raised in the Complaint and Answer.
      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

      Discovery in the above-captioned action commences on August 7, 2019.
      Due to the complex nature of the claims and defenses asserted in this case,
      as well as the number of witnesses from whom discovery will be needed,
      some of whom reside out of state, the parties jointly request a (6) six-
      month period in which to complete discovery, through and including
      February 7, 2020.


                                         -9-
11.      Discovery Limitation        and   Discovery     of   Electronically     Stored
         Information:

      (a) What changes should be made in the limitations on discovery imposed under
          the Federal Rules of Civil Procedure or Local Rules of this Court, and what
          other limitations should be imposed?
         None at this time.
      (b) Is any party seeking discovery of electronically stored information?
       X    Yes           No
         If "yes,"
(1) The parties have discussed the sources and scope of the production of
electronically stored information and have agreed to limit the scope of production
(e.g., accessibility, search terms, date limitations, or key witnesses) as follows:
         The parties do not foresee a need to limit electronic discovery in this
         matter at this time. Should any dispute arise which cannot be mediated
         by the parties, the parties agree to alert the Court in a timely fashion.
(2) The parties have discussed the format for the production of electronically stored
information (e.g., Tagged Image File Format (TIFF or .TIF files), Portable
Document Format (PDF), or native), method of production (e.g., paper or disk), and
the inclusion or exclusion and use of metadata, and have agreed as follows:
         Electronic information that can be produced in PDF or paper format will
         be produced either via email, on a disk, or on paper. The parties reserve
         the right to seek electronic information through any additional manner,
         including but not limited to the original native format and the original
         metadata information. The parties agree to provide reasonable notice of
         the need for an additional production method.
(3) In the absence of agreement on issues regarding discovery of electronically
stored information, the parties shall request a scheduling conference in paragraph 9
hereof.

         The parties have come to an agreement in principle regarding the
         discovery of electronically stored information; therefore, the parties will
         not require a scheduling conference.


                                           -10-
12.    Other Orders:

What other orders do the parties think that the Court should enter under Rule 26(c)
or under Rule 16(b) and (c)?

       None known at this time.

13.    Settlement Potential:

(a) Lead counsel for the parties certify by their signatures below that they conducted
a Rule 26(f) conference that was held on July 24, 2019 and that they participated in
settlement discussions. Other persons who participated in the settlement discussions
are listed according to party.

For Plaintiff:

      Counsel (signature):       /s/ William Atkins
                                 /s/ Zack Greenamyre

For Defendants:

       Counsel (signature):      /s/ Harvey Gray

(b) All parties were promptly informed of all offers of settlement and following
discussion by all counsel, it appears that there is now:

          A possibility of settlement before discovery.
        X A possibility of settlement after discovery.
          A possibility of settlement, but a conference with the judge is needed.
          No possibility of settlement.

(c) Counsel       do or X do not intend to hold additional settlement conferences
among themselves prior to the close of discovery. The proposed date of the next
settlement conference is likely a date in _______________.

(d) The following specific problems have created a hindrance to settlement of this
case.

                                        -11-
      None known at this time.

14.   Trial by Magistrate Judge:

Note: Trial before a Magistrate Judge will be by jury trial if a party is otherwise
entitled to a jury trial.

      (a) The parties       do consent to having this case tried before a magistrate
          judge of this court. A completed Consent to Jurisdiction by a United States
          Magistrate Judge form has been submitted to the clerk of court this
          ________ day of ____________, 20____.

      (b) The parties X do not consent to having this case tried before a magistrate
          judge of this court.

      The undersigned, in accordance with L.R. 7.1 and 5.1(C), hereby certifies that

the type font used herein is 13-Point Book Antigua font.

      This 7th day of August, 2019.


For Plaintiff:                                 For Defendants:

/s/ William J. Atkins                          /s/ Dianna J. Lee
William J. Atkins                              Harvey S. Gray
Georgia Bar No. 027060                         Georgia Bar No. 305838
EDMOND, LINDSAY & HOFFLER, LLP                 Dianna J. Lee
344 Woodward Avenue, SE                        Georgia Bar No. 163391
Atlanta, Georgia 30312                         GRAY, RUST, ST. AMAND, MOFFETT &
(404) 525-1090                                 BRIESKE
batkins@edmondfirm.com                         950 East Paces Ferry Road, NE
                                               Suite 1700 – Salesforce Tower Atlanta
/s/Zack Greenamyre                             Atlanta, Georgia 30326
Zack Greenamyre                                (404) 870-7376 (Gray)
Georgia Bar No. 293002                         (404) 870-5955 (Lee)
MITCHELL & SHAPIRO LLP                         hgray@grsmb.com

                                        -12-
3490 Piedmont Road, Suite 650          dlee@grsmb.com
Atlanta, Georgia 30305
404-812-4747
zack@mitchellshapiro.com




                                -13-
                             *************

                            SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report and

Discovery Plan form completed and filed by the parties, the court orders that the

time limits for adding parties, amending the pleadings, filing motions, completing

discovery, and discussing settlement are as set out in the Federal Rules of Civil

Procedure and the Local Rules of this Court, except as herein modified.

      IT IS SO ORDERED, this ____ day of ____________, 2019.



                               ____________________________________
                               HONORABLE JEAN-PAUL BOULEE
                               UNITED STATES DISTRICT JUDGE
                               NORTHERN DISTRICT OF GEORGIA




                                       -14-
                  CERTIFICATE OF ELECTRONIC FILING

      I hereby certify that I have this date electronically filed the foregoing JOINT

PRELIMINARY REPORT AND DISCOVERY PLAN with the Clerk of the

Court using the CM/ECF system which will automatically send email notification of

such filing to the all counsel of record in this case.

      This 7th day of August, 2019.

                                                 /s/ Dianna J. Lee
                                                 Harvey S. Gray
                                                 Georgia Bar No. 305838
                                                 Dianna J. Lee
                                                 Georgia Bar No. 163391
                                                 Attorneys for Defendants

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP
1700 Atlanta Plaza
950 East Paces Ferry Road
Atlanta, Georgia 30326
(404) 870-7376 (Gray)
(404) 870-5955 (Lee)
(404) 870-7374 (Fax)
hgray@grsmb.com
dlee@grsmb.com




                                          -15-
